The measure of damages was the difference in value before and after the taking. This difference was largely based upon certain ornamental and shade *Page 127 
trees situated in the narrow strip condemned. Therefore, it does not appear logical to hold that additional damage could result from permitting these trees to remain standing, and improving the surroundings by widening and leveling the ditch between them and the traveled portion of the highway. The effect of this decision is that the property owner may collect double damages, once because the trees were an asset to his property and once because the identical trees constitute a detriment to the property.
Over objections the court admitted evidence of alleged disturbances upon the highway, subsequent to the taking, which appellee claimed made his remaining properly less desirable and decreased its value accordingly. I think these rulings were erroneous for the following reasons:
(1) The beautification of the highway should not subject the commission to additional damages for a strip of land taken to increase its width.
(2) There is no competent proof that such beautification was the proximate cause of the alleged disturbances.
(3) The Highway Commission should not be held liable for the acts of strangers who were traveling, loitering or sojourning upon the highway whether such acts were lawful or unlawful.
Nor in my opinion do the authorities cited by the majority upon this point support the holding. I would reverse.